COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Francisco Arzate v. The State of Texas

Appellate case number:   01-12-01074-CR

Trial court case number: 1317247

Trial court:             232nd District Court of Harris County

       On September 25, 2013, appellant filed “Appellant’s Pro-Se Motion to Extend Time to
Prepare and File a Pro-Se Motion for Rehearing of the September 16, 2013 Order Denying the
Motion for New Appointed Counsel Filed September 11, 2013.” The Motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 1, 2013